An offering statement pursuant to Regulation A relating to these securities has been filed with the Securities and Exchange Commission.Information contained in this Preliminary Offering Circular is subject to completion or amendment. These securities may not be sold nor may offers to buy be accepted before the offering statement filed with the Commission is qualified.This Preliminary Offering Circular shall not constitute an offer to sell or the solicitation of an offer to buy nor may there be any sales of these securities in any state in which such offer, solicitation or sale would be unlawful before registration or qualification under the laws of any such state.We may elect to satisfy our obligation to deliver a Final Offering Circular by sending you a notice within two business days after the completion of our sale to you that contains the URL where the Offering Circular was filed may be obtained. Preliminary Offering Circular September 3, 2015 Subject to Completion ALLEGIANCY, LLC 10710 Midlothian Turnpike, Suite 202 Richmond, VA 23235 (866) 842-7545 1,666,666 Class B Units of Membership Interest ALLEGIANCY, LLC, a Delaware limited liability company, referred to herein as our Company, is offering a minimum of $5,000,000 and a maximum of $50,000,000 of Class B Units of its membership interest, which we refer to as Offered Units. We are offering 1,666,666 Offered Units at an anticipated offering price of between $25.00 and $30.00 per Offered Unit.Following achievement of our minimum offering amount, the offering will be closed in incremental phases of at least $5,000,000 each and final closing will occur whenever we have reached the maximum offering amount. Until we achieve the minimum offering and thereafter until each incremental phase closes, the proceeds for that phase will be kept in an escrow account.Upon closing of the phase, the proceeds for that phase will be disbursed to the Company and the Offered Units for that phase will be disbursed to the investors.If the phase does not close, for any reason, the proceeds for that phase will be promptly returned to investors.The minimum purchase requirement is two hundred fifty (250) Offered Units ($7,500, based on an offering price at the upper end of our price range); however, we can waive the minimum purchase requirement in our sole discretion.We anticipate offering the Offered Units through members of the Financial Industry Regulatory Authority, or FINRA; however, we have not yet engaged any FINRA members.We intend to engage a FINRA member as our Dealer-Manager to offer the Offered Units to prospective investors on a best efforts basis, and our Dealer-Manager will have the right to engage such other FINRA member firms as it determines to assist in the offering.We will update this offering circular via amendment to the offering statement of which it is a part upon our engagement of a FINRA member to offer the Offered Units. We expect to commence the sale of the Offered Units as of the date on which the Offering Statement of which this Offering Circular is a part is declared qualified by the United States Securities and Exchange Commission. Price to
